Lundberg Stratton, J.,
concurring.
{¶ 53} I concur in the majority’s holding that under Section 16, Article II of the Ohio Constitution, the ten-day period for the governor to act upon Am.Sub.S.B. No. 117 began to run on the date that the General Assembly adjourned sine die, December 26, 2006, and thus the time for the governor to act upon the bill expired, at the latest, on Saturday, January 6, 2007, and the attempted veto by the governor on Monday, January 8, 2007, was without effect. However, I write separately because I believe that the stronger and simpler position for invalidating the veto is to hold that when the governor decides to allow a bill to become law without his or her signature and files the bill without written objections with the secretary of state, the governor’s constitutional authority over the bill terminates.
{¶ 54} Although “early versions of the Ohio Constitution severely restricted the governor’s powers, * * * various constitutional amendments increased the power of the executive branch to achieve a rough equality with the other branches.” State ex rel. Dann v. Taft, 109 Ohio St.3d 364, 2006-Ohio-1825, 848 N.E.2d 472, ¶ 54. One of these amendments is the 1903 amendment to Section 16, Article II, which gave the governor the power to veto legislation passed by the General Assembly. Id.; see, generally, Steinglass and Scarselli, The Ohio State Constitution: A Reference Guide (2004) 142, Section 16.
{¶ 55} In Ohio, “[e]very bill which has passed both houses of the general assembly shall be signed by the presiding officer of each house to certify that the procedural requirements for passage have been met and shall be presented forthwith to the governor for his approval.” Section 15(E), Article II of the Ohio Constitution. Am.Sub.S.B. No. 117 was passed by both houses of the General Assembly, signed and certified by the presiding officer of each house, and presented to the governor for his approval.
{¶ 56} Under Section 16, Article II of the Ohio Constitution, I believe that the governor then had three different alternatives concerning Am.Sub.S.B. No. 117, *400which is not a bill making an appropriation of money and was thus not susceptible to a line-item veto:
{¶ 57} “If the governor approves an act, he shall sign it, it becomes law and he shall file it with the secretary of state.
{¶ 58} “If he does not approve it, he shall return it with his objections in writing, to the house in which it originated, which shall enter the objections at large upon its journal, and may then reconsider the vote on its passage. * * *
{¶ 59} “If a bill is not returned by the governor within ten days, Sundays excepted, after being presented to him, it becomes law in like manner as if he had signed it, unless the general assembly by adjournment prevents its return; in which case, it becomes law unless, within ten days after such adjournment, it is filed by him, with his objections in writing, in the office of the secretary of state. The governor shall file with the secretary of state every bill not returned by him to the house of origin that becomes law without his signature.” (Emphasis added.)
{¶ 60} “Generally speaking, in construing the Constitution, we apply the same rules of construction that we apply in construing statutes.” State v. Jackson, 102 Ohio St.3d 380, 2004-Ohio-3206, 811 N.E.2d 68, ¶ 14. “In construing this language, we ‘read words and phrases in context according to the rules of grammar and common usage.’ ” Smith v. Leis, 106 Ohio St.3d 309, 2005-Ohio-5125, 835 N.E.2d 5, ¶ 62, quoting State ex rel. Lee v. Karnes, 103 Ohio St.3d 559, 2004-Ohio-5718, 817 N.E.2d 76, ¶ 23. “Where the language of a statute or constitutional provision is clear and unambiguous, it is the duty of courts to enforce the provision as written.” Rocky River v. State Emp. Relations Bd. (1989), 43 Ohio St.3d 1, 15, 539 N.E.2d 103; State ex rel. Maurer v. Sheward (1994), 71 Ohio St.3d 513, 520-521, 644 N.E.2d 369 (“Where the meaning of a provision is clear on its face, we will not look beyond the provision in an attempt to divine what the drafters intended it to mean”).
{¶ 61} In Maloney v. Rhodes (1976), 45 Ohio St.2d 319, 323-324, 74 O.O.2d 499, 345 N.E.2d 407, we recognized that this language is unambiguous insofar as it sets forth three alternatives for the governor upon being presented a bill by the General Assembly:
{¶ 62} “The language of the Constitution is unmistakably clear that the Governor, who is the head of the executive department of government, Section 1, Article III, Ohio Constitution, has but three options with regard to bills sent to him for signature. (1) He may sign if he approves the bill, in which case he is required to file the law with the Secretary of State; (2) he may veto [the bill] if he disapproves [of it], in which case he is required to return it with his objections to the house of the General Assembly in which it originated; (3) he may refuse to sign or veto the bill, in which case at the end of ten days after the bill was *401presented to him[,] it becomes law (unless the General Assembly adjourns within the ten day period) and he is required to file it with the Secretary of State. If the General Assembly adjourns within the ten day period, it becomes law unless the Governor, within ten days of the adjournment, files it with his objections in writing in the office of the Secretary of State. The Governor is required to file with the Secretary of State every bill which becomes law without his signature.”
{¶ 63} Therefore, in my view, under Section 16, Article II, the governor has three options for bills presented by the General Assembly for consideration. The governor may (1) approve the bill by signing it, (2) veto the bill, or (3) refuse to sign or veto the bill. Relators assert that once the predecessor governor decided that the bill would become law without his signature under the third alternative specified in Section 16, Article II and effectuated that decision by filing the unsigned bill with the secretary of state, any executive authority over the bill was completed and could not be resurrected.
{¶ 64} It is well settled that once an executive power has been completely exercised, the authority of the executive to rescind the completed exercise of that power ceases. See, e.g., Marbury v. Madison (1803), 5 U.S. (1 Cranch) 137, 157, 2 L.Ed. 60 (“Some point of time must be taken when the power of the executive over an officer, not removable at his will, must cease. That point of time must be when the constitutional power of appointment has been exercised. And this power has been exercised when the last act, required from the person possessing the power, has been performed”); Cook v. Botelho (Alaska 1996), 921 P.2d 1126, 1129 (“The governor’s power to reconsider Cook’s appointment ended when the governor committed the last act required to complete the executive function of appointment”); Royster v. Brock (1935), 258 Ky. 146, 151-152, 79 S.W.2d 707 (action of acting governor in calling extraordinary legislative session could not be revoked by governor once acting governor has completed last act to be performed by him to exercise the executive power).
{¶ 65} This rule, I believe, is equally applicable to a governor’s decision on whether to approve a bill. See, e.g., People ex rel. Partello v. McCullough (1904), 210 Ill. 488, 498, 71 N.E. 602 (“if, in the case at bar, the Governor himself, or through any one of his secretaries or clerks, deposited this bill in the office of the Secretary of State with his approval indorsed upon it and signed by himself, it thereby passed beyond his control, and he had no power thereafter to take the bill from the office of the Secretary of State, and veto it, and return it to the Secretary of State’s office, accompanied by his veto”).
{¶ 66} As explained by the Arkansas Supreme Court in Powell v. Hayes (1907), 83 Ark. 448, 463-464, 104 S.W. 177, in rejecting an argument that the governor could rescind his predecessor’s approval of a bill, once the governor exercises his power over the bill by deciding to approve or veto it, neither he nor a successor *402governor may reconsider that decision even if the constitutional period for such consideration has not elapsed:
{¶ 67} “It has been forcibly argued that each house of the General Assembly may reconsider bills acted upon by it, and the judiciary may grant rehearings and new trials, and reconsider decisions rendered by it, and that the same privilege should be accorded to the Executive, the other co-ordinate department of the government. But all these powers must be exercised within the limits prescribed by law. * * *
{¶ 68} “The houses of the General Assembly may, under the rules fixed and determined by them, allow a bill to be reconsidered, and individual members may change their minds upon the merits of the bill, and vote according to their change. But when the houses have exhausted this power of reconsideration, and the bill has passed the point where the law allows it to be reconsidered, then it is final, and it is not within the power of the General Assembly to recall it.
{¶ 69} “Courts may reconsider their decisions within fixed times, and judges may change their minds and render other decisions fitting to the change of opinion. But when the time for the reconsideration of a case has passed, and the term expired over which the court may control its judgment, then its action has become final and can not be changed. * * *
{¶ 70} “And so it is with the Executive. He may, within the time prescribed by the Constitution, consider and reconsider a measure. He may change and rechange his mind upon the merits of a bill before him. But when he has exercised his power over it, either by approval or veto, then the action is final and irrevocable, and, like the judgment of a court when the time for reconsideration has passed, it is binding and unchangeable by the judge rendering it or any successor in office. The law has given him in one case 5 days, and in the other 20 days, for consideration; and when that consideration has been given, when that discretion has been exercised, when the last act has been performed, and the bill is signed, then the bill is a law and no more subject to veto than any other valid law.” (Emphasis added.)
{¶ 71} As previously discussed, Section 16, Article II gives the governor three options: (1) approve the bill, (2) veto it, or (3) allow it to become law without the governor’s signature. If the governor approves the act by signing it, “it becomes law and he shall file it with the secretary of state.” Section 16, Article II, Ohio Constitution. Therefore, once the governor signs a bill, it becomes law, and the governor lacks authority to reconsider the bill. See, e.g., Maloney, 45 Ohio St.2d at 324, 74 O.O.2d 499, 345 N.E.2d 407 (a “successor Governor is constitutionally obligated to present to the Secretary of State a law timely signed by his duly elected and qualified predecessor”). Likewise, if a governor vetoes a bill by timely submitting his objections to the appropriate entity, he is not authorized to *403reconsider his decision to veto the bill. Woessner v. Bullock (1911), 176 Ind. 166, 93 N.E. 1057.
{¶ 72} Similarly, if the governor decides — as here — to exercise his authority under the third option provided by Section 16, Article II by allowing the bill to become law without his signature and refusing to sign or veto the bill, the governor effectuates that decision by filing the unsigned bill with the secretary of state. See Section 16, Article II, Ohio Constitution (“The governor shall file with the secretary of state every bill not returned by him to the house of origin that becomes law without his signature”).
{¶ 73} Here, it is uncontroverted that the predecessor governor exercised his authority under Section 16, Article II by deciding to allow the bill to become law without his signature and complied with Section 16, Article II by filing Am.Sub. S.B. No. 117 with the secretary of state. This is the only act required by the Constitution for a governor choosing this alternative, and the governor performed that act. Once he did so, in my view, the governor’s authority over the bill ended, even assuming that the secretary is correct that the period for executive consideration of the bill had not. Cf., e.g., Woessner, 176 Ind. at 170, 93 N.E. 1057 (“The Constitution requires the concurring acts of the two Houses of the Assembly, and of the Governor in approving, or determining to withhold his approval, in the manner pointed out. When the Governor files such bill in the office of the Secretary of State, his power over it ends”); People ex reí Lanphier v. Hatch (1857), 19 III. 283, 287 (“had [the governor] deposited the law, with his approval upon it, with the Secretary of State, then it would have passed beyond his control and its status would have become fixed and unalterable, * * * although his approval may have been signified by mistake” (emphasis sic)).
{¶ 74} The secretary of state contends that filing the unsigned bill should not be accorded the same constitutional significance as signing or vetoing a bill because it is the governor’s inaction through the expiration of time rather than any action of the governor that makes the bill become a law under the third option specified in Section 16, Article II. See State v. Lathrop (1915), 93 Ohio St. 79, 84, 112 N.E. 209 (“Approval by the executive is unnecessary to give force and effect to a law, since [Section 16, Article II] of the constitution provides that if a bill be not returned by the governor within ten days after being presented to him, it shall become a law in like manner as if he had signed it”).
{¶ 75} But the governor is free to decide which of the three options is preferable and to exercise the executive power required to exhaust that authority before the period of time for consideration has expired. See Hunt v. State (1904), 72 Ark. 241, 250, 79 S.W. 769 (“The five days allowed the Governor for the consideration of bills presented to him for approval or disapproval is a matter of privilege with him, until the same shall lapse, when the bills become laws. He *404can, of course, waive the time, and notify the proper house, that the bill may become a law without his signature”); State v. Heston (1952), 137 W.Va. 375, 396, 71 S.E.2d 481, citing Hunt, for the proposition that “the designated period of time within which the Governor may return a bill with his disapproval after it is presented to him, being a privilege accorded to enable him to consider it, may be shortened by him and the bill returned before the expiration of such period.”
{¶ 76} The predecessor governor decided to let Am.Sub.S.B. No. 117 become law without his signature and performed the only act he was required by the Constitution to do regarding this option by filing the unsigned bill with the secretary of state. By doing so, he relinquished control over the bill. Until he did so, assuming that the period of time for him to consider the bill had not expired, he could have changed his mind and either signed or vetoed the bill. But, in my view, after he filed the bill with the secretary of state, his authority over the bill ended and neither he nor a successor governor could retrieve the bill and act upon it.
{¶ 77} Moreover, in my view, the act of filing a bill with the secretary of state has constitutional significance. With certain exceptions, “acts go into effect 90 days after the same have been filed with the secretary of state, regardless of the date of approval by the Governor.” Lathrop, 93 Ohio St. 79, 112 N.E. 209, paragraph one of the syllabus; Section 1c, Article II, Ohio Constitution (“No law passed by the general assembly shall go into effect until ninety days after it shall have been filed by the governor in the office of the secretary of state, except as herein provided”). The filing date also begins the 90-day period within which electors can submit a referendum petition to challenge laws enacted by the General Assembly. Section lc, Article II, Ohio Constitution.
{¶ 78} Moreover, I would hold that the secretary of state lacked authority to transmit the bill to the governor based upon the secretary’s judicial determination that the bill was not a law. “The Secretary of State is an executive officer who is not vested with any jurisdiction to determine judicial questions dealing with the constitutionality of any law.” Maloney, 45 Ohio St.2d 319, 74 O.O.2d 499, 345 N.E.2d 407, paragraph two of the syllabus. The secretary of state “exercises no judicial or quasi-judicial authority over” bills filed with her. State ex rel. Governor v. Taft (1994), 71 Ohio St.3d 1, 4, 640 N.E.2d 1136. This is not one of the limited areas in which the secretary of state is authorized to exercise quasi-judicial authority. Cf. State ex rel. Patton v. Myers (1933), 127 Ohio St. 169, 187 N.E. 241 (secretary of state exercises quasi-judicial power when determining the sufficiency of referendum petitions).
{¶ 79} The secretary of state does not disagree with this precedent. Instead, the secretary asserts that in transmitting Am.Sub.S.B. No. 117 to the governor, she acted in a ministerial manner because she “refrained from making a *405determination whether the Governor’s request was still within his [constitutionally prescribed] ten-day time period.” But the secretary of state’s own response to the governor’s request, which accompanied the secretary’s January 8 transmittal of Am.Sub.S.B. No. 117 to the governor, contradicts that assertion:
{¶ 80} “Nothing in law prohibits the Secretary of State from returning to the governor an act that has been filed with the office without signature, but which has not yet become laiv.
{¶ 81} “Therefore, I am returning herewith Am.Sub.S.B. No. 117 to you, in accordance with your request, to allow you to determine unthin the Constitutional ten-day period, which option you determine best in regard to the final disposition of Am.Sub.S.B. No. 117.” (Emphasis added.)
{¶ 82} Consequently, I believe that the secretary of state exceeded her ministerial authority by making a judicial determination that the governor was entitled to the bill because it had “not yet become law.” See Maloney, 45 Ohio St.2d 319, 74 O.O.2d 499, 345 N.E.2d 407, paragraph two of the syllabus; State ex rel. Governor v. Taft (1994), 71 Ohio St.3d 1, 4, 640 N.E.2d 1136.
{¶ 83} Based on the foregoing, while I concur in the majority opinion, I would also hold, because I believe that it is the stronger and simpler position, that when the governor decided to allow Am.Sub.S.B. No. 117 to become law without his signature and filed the bill with the secretary of state, the governor lacked authority to thereafter elect a different option under Section 16, Article II, and the secretary of state lacked authority to make a judicial determination that the bill had not yet become law and to transmit the bill to the governor for further consideration. Therefore, I believe that the veto is ineffective and that Am.Sub. S.B. No. 117 is a valid law subject to the referendum process.